In the Missouri Court of Appeals
                     Eastern District
                                          DIVISION ONE

SHARON E. STEELE,                                   )   ED102653
                                                    )
         Appellant,                                 )   Appeal from the Circuit Court
                                                    )   of St. Louis County
vs.                                                 )
                                                    )   Honorable Joseph L. Walsh III
SCHNUCK MARKETS, INC.,                              )
                                                    )
         Respondent.                                )   FILED: April 12, 2016

         Sharon E. Steele ("Appellant") appeals from the trial court's judgment following a jury

trial assessing zero percent fault to either party after Appellant fell at a store operated by

Schnuck Markets, Inc. ("Schnuck's"). The appeal is dismissed for failure to comply with Rule

84.04.

                                            I. Discussion

         "The rules for appellate briefing set forth under Rule 84.04 are mandatory and

compliance is necessary 'to ensure that appellate courts do not become advocates by inferring

facts and arguments that the appellant failed to assert.'" Rockwell v. Wong, 415 S.W.3d 805,

805-06 (Mo. App. E.D. 2013) (quoting Wong v. Wong, 391 S.W.3d 917, 918 (Mo. App. E.D.

2013)). "Failure to substantially comply with Rule 84.04's requirements preserves nothing for

review and is grounds for dismissing an appeal." Id.
       Appellant's brief contains multiple violations of Rule 84.04. First, Appellant's argument

section violates Rule 84.04(e). Appellant was required to "include a concise statement of the

applicable standard of review for each claim of error." Rule 84.04(e). However, no standard of

review is provided within the argument section for either of Appellant's Points Relied On.

       "The standard of review is an essential portion of all appellate arguments; it outlines this

court's role in disposing of the matter before us." Waller v. Shippey, 251 S.W.3d 403, 406 (Mo.

App. W.D. 2008). "Failure to comply with the rules of appellate procedure constitutes grounds

for dismissal." Snyder v. Snyder, 142 S.W.3d 780, 782 (Mo. App. E.D. 2004).

       While omitting the standard of review is itself a deficiency worthy of dismissal, it is

Appellant's complete failure to comply with Rule 84.04(d)-(e) which causes this appeal to

require dismissal. Appellant is required by Rule 84.04(d)-(e) to "state concisely the legal

reasons" for her claims of error and "explain in summary fashion why, in the context of the case,

those legal reasons support the claim of reversible error." However, Appellant cites absolutely

no legal authority for her claims of error. Not a single case is cited in the entire brief. Appellant

completely fails to show how the principles of law interact with the facts of the case as required.

Rockwell, 415 S.W.3d at 806.

       Multiple times in its brief, Schnuck's alludes to how it was "difficult to determine" what

exactly Appellant was arguing, with Schnuck's constantly inferring and guessing as to what

Appellant's legal claims actually were. This is unacceptable. "A determination of whether

[Appellant] is entitled to relief would require us to comb the record for support of her claims and

decipher her arguments on appeal, 'placing us in the untenable position of acting as [Appellant's]

advocate.'" Id., quoting Wong, 391 S.W.3d at 920. We therefore dismiss Appellant's appeal.
                                     II. Conclusion

       The appeal is dismissed.




                                        ___________________________________
                                        ROY L. RICHTER, Judge

Robert G. Dowd, Jr., P.J., concurs
Mary K. Hoff, J., concurs